TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 30, 2013



                                      NO. 03-13-00048-CV


                             CNC Associates N.Y., Inc., Appellant

                                                 v.

                                  Cabinets 345, Ltd., Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
        REVERSED AND RENDERED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s order:

IT IS THEREFORE considered, adjudged and ordered that the order of the trial court is

reversed, and judgment is rendered dismissing Cabinets 345, Ltd.’s claims against CNC

Associates N.Y., Inc. for want of personal jurisdiction. It is FURTHER ordered that the

appellee pay all costs relating to this appeal, both in this Court and the court below; and that this

decision be certified below for observance.